UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4456



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


MARLON PETTAWAY, a/k/a Chrome,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:06-cr-00098-JBF)


Submitted:    June 18, 2008                   Decided:   July 3, 2008


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Trevor Jared Robinson, ROBINSON LAW GROUP, Norfolk, Virginia, for
Appellant.    Eric Matthew Hurt, OFFICE OF THE UNITED STATES
ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marlon Pettaway was convicted after a bench trial of

conspiracy to possess with intent to distribute and to distribute

more than fifty grams of crack cocaine, more than one kilogram of

heroin, and a quantity of cocaine, in violation of 21 U.S.C. § 846

(2000); engaging in a continuing criminal enterprise, in violation

of 21 U.S.C.A. § 848 (West 1999 & Supp. 2008); possessing with

intent to distribute more than fifty grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2000); brandishing a firearm in

relation to a drug trafficking crime, in violation of 18 U.S.C.A.

§ 924(c)(1) (West 2000 & Supp. 2008); two additional counts of

possessing a firearm in furtherance of drug trafficking crimes, in

violation of § 924(c)(1); and three counts of possessing a firearm

after having been convicted of a felony, in violation of 18 U.S.C.

§ 922(g)(1) (2000).   The district court sentenced Pettaway to life

plus fifty-seven years of imprisonment.

          On   appeal,   counsel    has    filed   a   brief   pursuant   to

Anders v. California, 386 U.S. 738 (1967), questioning whether the

trial court erred by denying Pettaway’s motions to substitute

counsel, for a continuance, and for a mistrial but stating that, in

his view, there are no meritorious issues for appeal. Pettaway was

informed of his right to file a pro se supplemental brief, but he

has not done so.   We affirm.




                                   - 2 -
               Pettaway’s counsel questions whether the trial court

abused its discretion in denying Pettaway’s motion to substitute

counsel, in refusing to continue the case, and in denying his

motion for a mistrial.      Our careful review of the trial transcript

convinces us that the district court did not abuse its discretion

in denying the motions.         See United States v. Wallace, 515 F.3d

327, 330 (4th Cir. 2008) (stating standard of review for denial of

motion for mistrial); United States v. Williams, 445 F.3d 724, 738

(4th    Cir.    2006)   (stating    standard   of    review   for    denial   of

continuance); United States v. Reevey, 364 F.3d 151, 156 (4th Cir.

2004)    (stating    standard   of    review   for   denial   of     motion    to

substitute counsel).

               In accordance with Anders, we have reviewed the record

for    any   potentially   meritorious    issues     and   have     found   none.

Accordingly, we affirm the district court’s judgment.                   We deny

Pettaway’s pro se motion for the appointment of counsel and his

application to proceed with new counsel under the Criminal Justice

Act.     This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.         If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a

copy thereof was served on the client.               We dispense with oral


                                     - 3 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 4 -